Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant’s arguments filed on 09/22/2021 with respect to the amendments of claims 1-3 have been fully considered, and are persuasive. Therefore, claims 1-4 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A power supply apparatus for supplying electric power to an electrostatic chuck which holds by attraction a to-be-processed substrate in a vacuum chamber, the power supply apparatus comprising: a circuit for charge clearing the to-be-processed substrate be defined as a second circuit, a switching means for switching between the first circuit and the second circuit, the second circuit being provided with the AC power source unit and a measuring device for measuring the AC current or the DC voltage, wherein a secondary side of a transformer of the AC power source unit is interposed in the second circuit as recited in claim 1.

The method comprising: the step of: causing AC current by the AC power source unit to flow through the electrostatic capacitance, measuring by the measuring device AC current or AC voltage at this time; and, when the measured value is within a predetermined range, allowing DC voltage to be applied to the electrode; the step of: switching by the switching means to the first circuit to apply chuck voltage from the DC power source unit to the electrode, thereby holding by attraction the to-be- processed substrate that is placed on the surface of the electrostatic chuck; after attraction, causing AC current to flow, by the AC power source unit, through the electrostatic capacitance of the electrostatic chuck; measuring by the measuring device AC current or AC voltage at this time to judge whether the measured value is within a predetermined range; and the step of: switching by the switching means to the second circuit for charge clearing the to-be-processed substrate and causing AC current to flow, by the AC power source unit, through the electrostatic capacitance of the electrostatic chuck; measuring by the measuring device AC current or AC voltage at this time; and, when this measured value is within a predetermined range, allowing the releasing of the to-be-processed substrate from the electrostatic chuck as recited in claim 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836